1999 Stock Incentive Plan Exhibit 10.7 Mattersight Corporation Non-Statutory Stock Option Agreement Mattersight Corporation, a Delaware corporation (the “Company”), hereby grants to the individual whose name appears below (the “Optionholder”), pursuant to the provisions of the Mattersight Corporation 1999 Stock Incentive Plan (the “Plan”), an option to purchase from the Company (the “Option”) such number of shares of its Common Stock, $0.01 par value (“Stock”), as set forth below at the price per share set forth below, but only upon and subject to the terms and conditions set forth herein, in the Plan, and in Annex I hereto.The Option is a non-statutory stock option, which means it is not intended to qualify as an “incentive stock option” under Code Section422.
